 



Exhibit 10.1
BUSINESS RELATIONSHIP TERMINATION AGREEMENT
     This Business Relationship Restructuring Agreement (this “Agreement”) is
made and entered into as of August 9, 2005, by and among Dirt Motor Sports,
Inc., a Delaware corporation (successor to Boundless Motor Sports Racing, Inc.,
a Colorado corporation) (the “Company”), Bobby P. Hartslief (“Hartslief”), Renee
Hartslief (“R. Hartslief”), Cale Henry Hartslief (“C. Hartslief”), Tess Jordan
Hartslief (“T. Hartslief”) and Paul A. Kruger (“Kruger”). Hartslief, R.
Hartslief, C. Hartslief and T. Hartslief are sometimes referred to herein as the
“Hartslief Family”, and each of the above persons and entities are sometimes
each referred to herein as a “Party” and collectively, as the “Parties”.
WITNESSETH:
     WHEREAS, the Company and Kruger, on the one hand, and the Hartslief Family,
on the other hand, have determined that it is in their mutual best interests to
terminate their business relationship;
     NOW, THEREFORE, in consideration of the covenants and mutual promises
contained herein, the Parties hereby agree as follows:
     1. Severance Pay. The Company shall pay to Hartslief $180,000 as severance
pay, which amount shall be payable as follows: (i) $15,000 on August 9, 2005;
(ii) $15,000 on September 1, 2005; and (iii) the remaining $150,000 on
September 30, 2005.
     2. Cancellation of Stock Options and Restricted Stock Awards. All stock
options granted to Hartslief (the “Granted Stock Options”), and all restricted
stock awarded to Hartslief (the “Granted Restricted Shares”) (including, without
limitation, the options to purchase 50,000 shares of the Company’s common stock
and the restricted stock award to purchase 50,000 shares of the Company’s common
stock granted/awarded to Hartslief on or about October 8, 2004) are hereby
canceled in their entirety and of no further force or effect. Hartslief hereby
represents and warrants that he has not heretofore: (i) exercised any of the
Granted Stock Options; or (ii) been issued any of the Granted Restricted Shares.
     3. Cancellation of Shares. Hartslief has previously transferred 700,000
shares of the Company’s common stock (collectively, the “Hartslief Shares”) to
the other members of the Hartslief Family, as follows: (i) 500,000 shares to R.
Hartslief; (ii) 100,000 shares to C. Hartslief; and (iii) 100,000 shares to T.
Hartslief. Kruger has claimed a right to repurchase the Hartslief Shares
pursuant to a letter agreement, dated July 31, 2003, by and among Kruger,
Hartslief and other current and former stockholders of the Company (the “Letter
Agreement”), which repurchase right has heretofore been challenged by Hartslief.
In settlement of this dispute, the Parties agree that: (i) 250,000 shares of the
Company common stock held by R. Hartslief will contemporaneously herewith be
returned to the Company for cancellation, and shall be accompanied by a stock
power executed in blank; (ii) all 100,000 of the shares of the Company common
stock owned by C. Hartslief will contemporaneously herewith be returned to the
Company for cancellation, and shall be accompanied by a stock power executed in
blank; and (iii) all 100,000 of the shares of the Company common stock owned by
T. Hartslief will contemporaneously herewith be returned to the Company for
cancellation, and shall be

 



--------------------------------------------------------------------------------



 



accompanied by a stock power executed in blank. The above referenced stock
powers shall be in substantially the form of Exhibit A attached hereto. Promptly
following its receipt of the foregoing, the Company shall cause the transfer
agent to deliver to Mr. Richard F. Dahlson, solely in his capacity as the
Secretary of the Company (the “Secretary”), a certificate evidencing the 250,000
shares being retained by R. Hartslief (the “Retained Shares”), and Secretary
shall hold the Retained Shares in escrow pursuant to the rights of the Parties
set forth in Section 4 below. In addition, contemporaneously with her execution
of this Agreement, R. Hartslief will deliver to Secretary five (5) stock powers,
executed in blank, which shall be held together with the Retained Shares.
     4. Purchase Option.
          (a) R. Hartslief hereby grants to the Company, or any designee(s) of
the Company (each, a “Designee”) the right to purchase, at any time and from
time to time on or prior to September 30, 2005 (the “Option Period”) any or all
of the Retained Shares at a purchase price of $2.00 per share (the “Per Share
Option Price”).The above right may be exercised by the Company and/or any of its
Designees, by delivery of written notice to R. Hartslief and Secretary (the
“Exercise Notice”), together with the delivery of a wire transfer, to the
account of R. Hartslief as set forth in Exhibit B attached hereto, in
immediately available funds, in the amount of the aggregate Per Share Option
Price for the rights being so exercised (the “Aggregate Option Price”). Upon
receipt of any Exercise Notice and the Aggregate Option Price, R. Hartslief
shall instruct Secretary to deliver to the Company the stock certificate for the
Retained Shares, together with appropriate stock powers. The Company shall then
deliver the Retained Shares and stock powers to its transfer agent with
instructions to deliver certificates for the purchased Retained Shares to the
applicable purchaser, and deliver a certificate for any non-purchased Retained
Shares to Secretary to be held by Secretary pursuant to the terms and conditions
of this Section 4 until the expiration of the Option Period, at which time any
Retained Shares not purchased by the Company or its Designees pursuant to this
Section 4 (the “Unsold Shares”) shall be returned to R. Hartslief. In the event
that the stock powers executed by R. Hartslief are not sufficient because of the
number of purchasers of Retained Shares, R. Hartslief agrees to deliver to
Secretary additional stock powers, executed by R. Hartslief in blank. In the
event that there are Unsold Shares following the expiration of the Option
Period, the Company will provide reasonable assistance to R. Hartslief from time
to time with respect to administrative and ministerial actions necessary for her
to sell or transfer any or all of such Unsold Shares, including, when
appropriate under applicable law, (i) by causing counsel to the Company to issue
the opinion referenced in the legend included on the share certificate that
represents the Retained Shares or (ii) causing a new certificate without such a
legend to be issued to her
          (b) The Company may assign/transfer any or all of its purchase rights
under subsection 4(a) of this Agreement, by written agreement with any person or
entity, a copy of which shall be delivered to R. Hartslief and Secretary.
     5. Cancellation of Rights under the Letter Agreement. Kruger hereby agrees
that all rights he may have under the Letter Agreement to purchase from the
Hartslief Family any of the Hartslief Shares is hereby terminated in its
entirety and of no further force or effect.

 



--------------------------------------------------------------------------------



 



     6. Confidentiality. Hartslief acknowledges and agrees that the Company and
its subsidiaries are entitled to prevent the disclosure of Trade Secrets (as
defined below). As a material inducement for the Company entering into this
Agreement, Hartslief agrees at all times after the date of this Agreement to
hold in strict confidence and not to disclose or allow to be disclosed to any
person, firm or corporation, and not to use, the Trade Secrets, without the
prior written consent of the Company. As used herein, “Trade Secrets” means all
confidential and proprietary information of the Company and its affiliates,
including, without limitation, information derived from reports, investigations,
experiments, research, work in progress, drawings, designs, plans, proposals,
codes, marketing and sales programs, client lists, sponsorship information,
client mailing lists, financial projections, cost summaries, pricing formula,
and all other concepts, ideas, materials, or information prepared or performed
for or by the Company or its subsidiaries and information related to the
business, products or sales of Employer or its subsidiaries, or any of their
respective customers, vendors and sponsors, other than information which is
otherwise publicly available.
     7. Non-Competition. As a material inducement for the Company entering into
this Agreement, Hartslief agrees that for a period of one-year after the date of
this Agreement, neither Hartslief, nor any of his affiliates, will directly or
indirectly: (i) compete with the Company or its affiliates in the Business (as
hereinafter defined) in the United States of America or in Australia; (ii) act
as an officer, director, employee, consultant, equityholder, lender, advisor or
agent of any person or entity which is in competition with the Company; or
(iii) undertake or plan for the organization of any business activity in
competition with the Company, and Hartslief will not combine or conspire with
any other person or entity for the purpose of the organization of any such
competitive business activity; provided, however, that this Section 7 shall not
prohibit Hartslief or any of his affiliates from purchasing or holding an
aggregate equity interest of up to 3% in any publicly-traded company which is in
competition with the Company. As used herein, “Business” means dirt track car
racing or the promotion and/or sanctioning of dirt track car racing.
     8. Hartslief Family Release.
          (a) As a material inducement to the Company and Kruger to enter into
this Agreement, and except for the covenants and agreements provided for in this
Agreement, the Hartslief Family hereby irrevocably and unconditionally releases,
acquits and forever discharge the Company, Kruger and each of the Company’s
successors, assigns, agents, stockholders, directors, officers, employees,
representatives, attorneys and affiliates and all persons acting by, through,
under or in concert with any of them (collectively, the “Company Releasees”), or
any of them, from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred), of any nature whatsoever, known or
unknown (“Claim” or “Claims”) which the Hartslief Family now has, owns, holds,
or which the Hartslief Family at any time heretofore had, owned or held against
each of the Company Releasees, including, but not limited to, (i) all Claims
under the Age Discrimination in Employment Act of 1967, as amended; (ii) all
Claims under the Americans With Disabilities Act; (iii) all Claims under the
Family Medical Leave Act of 1933; (iv) all Claims under the Employee Retirement
Income Security Act of 1974, as amended; (v) all Claims related to Hartslief’s
employment with the Company; (vi) all Claims of unlawful discrimination based on

 



--------------------------------------------------------------------------------



 



age, sex, race, religion, national origin, handicap, disability, equal pay or
otherwise; (vii) all Claims of wrongful discharge, breach of any implied or
express employment contract, negligent or intentional infliction of emotional
distress, libel, defamation, breach of privacy, fraud, and breach of any implied
covenant of good faith and fair dealing; and (viii) all Claims related to unpaid
wages, salary, overtime compensation, bonuses, severance pay, vacation pay,
grants of stock options, awards of restricted stock or other compensation or
benefits arising out of Hartslief’s employment with the Company.
          (b) Each member of the Hartslief Family represents that he/she has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person or entity, any Claim or any portion thereof or interest therein. The
Hartslief Family represents and agrees that: (i) they have consulted or have had
sufficient opportunity to discuss with any person, including an attorney of
their choice; (ii) the have carefully read and fully understand all the
provisions of this Agreement; (iii) that they are competent to execute this
Agreement; and (iv) they are voluntarily entering into this Agreement on their
own free will and accord, without reliance upon any statement or representation
of any person or parties released, or their representatives, concerning the
nature and extent of the damages and/or legal liability therefor.
          (c) Hartslief has had twenty-one (21) days in which to consider the
Agreement, and, if he executes this agreement within less than twenty-one
(21) days from the date of receipt, it is with the express understanding that he
had the full twenty-one (21) days available if so desired and that he was not
pressured by the Company or any of its representatives or agents to take less
time to consider the Agreement. Further, Employee waives any and all rights to a
twenty-one (21) day period to consider the terms of her release of claims under
the Age Discrimination in Employment Act (“ADEA”) if he signs this Agreement
prior to the expiration of the twenty-one (21) day period.
     9. The Company’s Release. As a material inducement to the Hartslief Family
to enter into this Agreement, the Company and Kruger hereby irrevocably and
unconditionally release, acquit and forever discharge the Hartslief Family, and
their heirs, dependents, successors and assigns, or any of them (the “Hartslief
Releasees”) from any Claims which the Company or Kruger now has, owns, holds, or
to which the Company or Kruger at any time heretofore had, owned or held against
each of the Hartslief Releasees. The Company and Kruger represent that neither
of them has heretofore assigned or transferred, or purported to assign or
transfer, to any person or entity, any Claim or any portion thereof or interest
therein.
     10. Nondisparaging Remarks. Hartslief will not make any disparaging or
negative statements, written or verbal, regarding any of the Company Releasees
at any time in the future, whether such statement is true or false, except as
required by law or in defense of any legal action brought by the Company against
any Hartslief Releasee in violation of this Agreement. Neither the Company nor
any of its officers or directors will make any disparaging or negative
statements, written or verbal, regarding any of the Hartslief Releasees at any
time in the future, whether such statement be true or false, except as required
by law or in defense of any legal action brought by the Hartslief Family against
any Company Releasee in violation of this Agreement.

 



--------------------------------------------------------------------------------



 



     11. Acknowledgments. Hartslief acknowledges and recognizes that the
enforcement of any of the provisions set forth in Section 7 above by the Company
and its subsidiaries will not interfere with Hartslief’s ability to pursue a
proper livelihood. Hartslief recognizes and agrees that the enforcement of this
Agreement is necessary to ensure the preservation and continuity of the business
and good will of Employer and its affiliates.
     12. Remedies. The Parties specifically acknowledged and agree that the
remedy at law for any breach of either Party’s obligations with respect to the
provisions set forth in Sections 6, 7 or 10 above will be inadequate and that
the Company and/or its subsidiaries, in addition to any other relief that may be
available to it, shall be entitled to temporary and permanent injunctive relief
or other equitable remedies as may be available to such party without the
necessity of proving actual damage.
     13. Indemnification. The Parties, jointly and severally, hereby agree to
indemnify Secretary against and hold Secretary harmless from, any costs,
damages, judgments, attorneys’ fees, expenses, obligations and liabilities of
any kind or nature that may be suffered or incurred by Secretary as a result of,
in connection with or arising out of the acts or omissions of Secretary in the
performance of, or pursuant to, this Agreement (collectively, “Damages,”),
except where such Damages are incurred as a result of Secretary’s gross
negligence or willful conduct in bad faith. If any controversy arises between
the Parties or with any other person with respect to the subject matter of this
Agreement, Secretary shall not be required to determine the same or to take any
action thereupon, but may await the settlement of any such controversy, or may
interplead the Retained Shares and related stock powers in the state district
courts in Dallas, Texas. In such event, Secretary shall not be liable for
interest or damages, except to the extent such action shall be proved to
constitute gross negligence or willful conduct in bad faith on the part of
Secretary. The Parties acknowledge and agree that in performing his duties
hereunder, Secretary is acting solely in his capacity as the secretary of the
Company; it being expressly agreed and understood that Mr. Dahlson is not acting
in his capacity as legal counsel to the Company.
     14. Notices. Any notice or communication hereunder must be in writing and
given by depositing the same in the United States mail, addressed to the Party
to be notified, postage prepaid and registered or certified with return receipt
requested, or by delivering the same in person. Such notice shall be deemed
received on the date on which it is hand-delivered, or delivered by Federal
Express or on the third business day following the date on which it is so
mailed. For purposes of notice, the addresses of the Parties shall be: if to any
member of the Hartslief Family: 550 Bear Paw Lane N, Colorado Springs, Colorado
80906, Attn: Bobby Hartslief, with a copy to David Graham & Stubbs LLP, 1550
Seventeenth Street, Suite 500, Denver, Colorado 80202, Attn: John Elofson, Esq.;
if to the Company or Kruger: c/o Dirt Motor Sports, Inc., 2500 McGee Drive,
Suite 147, Norman, Oklahoma 73072, Attn: Paul A. Kruger. Any Party may change
its address for notice by written notice given to the other party in accordance
with this Section, and if to Secretary: c/o Jackson Walker L.L.P., 2435 N.
Central Expressway, Suite 600, Richardson, Texas 75080, Attn: Richard F.
Dahlson.
     15. Severability. It is the Parties’ intention that all provisions of this
Agreement be enforced to the fullest extent permitted by law. If, however, any
provision of this Agreement is held to be illegal or unenforceable, such
provision shall be severable and the remaining provisions of the Agreement shall
remain in full force and effect.

 



--------------------------------------------------------------------------------



 



     16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
     17. Binding Nature. This Agreement shall be binding upon and inure to the
benefit of the Company Releasees, the Hartslief Releasees and the Parties hereto
and their respective heirs, administrators, representatives, executors,
trustees, successors and assigns.
     18. Entire Agreement. This Agreement contains the entire understanding and
agreement between and among the Parties with respect to the subject matter
herein, and supersedes all prior oral or written agreements between the Parties
with respect to that subject matter.
     19. Revocation. It is expressly agreed that for seven (7) days following
execution of this Agreement by Hartslief, Hartslief may revoke this Agreement;
it is further expressly agreed by the Parties that this Agreement shall not
become effective or enforceable until the seven (7) day revocation period
described above has expired, after which there this Agreement shall be deemed
effective and enforceable as of the date first above written.
     20. Arbitration. Each Party consents to resolve by final and binding
arbitration any and all claims or controversies that may arise out of this
Agreement, including those relating to the interpretation or application of this
Agreement. Each Party further agrees that the procedures for any arbitration
resulting from this Agreement shall be in accordance with the then current Labor
Arbitration Rules of the American Arbitration Association (“AAA”). Arbitration
under this Section 19 must be initiated within one year of the action, inaction,
or occurrence about which the Party initiating the arbitration is complaining.
This Section 20 is expressly made pursuant to and shall be governed by the
Federal Arbitration Act, 9 U.S.C. Sections 1-14.
     PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
DIRT MOTOR SPORTS, INC.
By:/s/ Paul A. Kruger
Name: Paul A. Kruger
Title: Chief Executive Officer
 
/s/ Bobby P. Hartslief
          Bobby P. Hartslief
 
/s/ Renee Hartslief
          Renee Hartslief
 
/s/ Bobby Philip Hartslief
          Bobby Philip Hartslief, as guardian of
          Cale Henry Hartslief, a minor
 
/s/ Bobby Philip Hartslief
          Bobby Philip Hartslief, as guardian of
          Tess Jordan Hartslief, a minor
 
/s/ Paul A. Kruger
          Paul A. Kruger
     The undersigned hereby executes this Agreement to be subject to and bound
by the provisions of Sections 3 and 4 of the Agreement.
/s/ Richard F. Dahlson
          Richard F. Dahlson, Secretary
          Dirt Motor Sports, Inc.

 